Citation Nr: 0947273	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from April 1972 to 
April 1974.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2006 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied entitlement to TDIU.  The case was 
subsequently transferred to St. Petersburg, Florida, due to 
the Veteran's relocation.  

As support for his claim, the Veteran testified at a hearing 
at the St. Petersburg, Florida RO in September 2009 before 
the undersigned, also commonly referred to as a Travel Board 
hearing.  During the hearing the Veteran submitted additional 
evidence in the form of supporting statements and waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

The Veteran has a single disability rated at 60 percent or 
more, and he is incapable of obtaining and following 
substantially gainful employment due solely to his service-
connected disability.


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 
3.34l, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).


II.  Entitlement to TDIU

The Veteran maintains that he is unable to work, and requests 
a grant of TDIU.  He is currently service-connected at 60 
percent for bronchial asthma, effective April 18, 2005.  

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).  In reaching such 
a determination, the central inquiry is "whether the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system 
such as the digestive system will be considered one 
disability.  The existence or degree of nonservice-connected 
disabilities or previous unemployability status will be 
disregarded where the percentages for the service-connected 
disability or disabilities are met and in the judgment of the 
rating agency, such service-connected disabilities render the 
Veteran unemployable.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
Veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

The record reflects that the Veteran was born in Puerto Rico 
on July 8, 1952 and that he received at least a high school 
education and can speak English.  (See, Social Security 
Administration (SSA) decision of October 2008).  It was also 
stated that he has not engaged in substantial gainful 
activity since July 31, 2006.  The Veteran is currently 
service-connected for bronchial asthma, rated at 60 percent 
disabling.  For purposes of 38 C.F.R. § 4.16(a), the rating 
for the Veteran's service-connected disability is 60 percent, 
effective April 18, 2005.  Thus the Veteran is eligible for 
consideration for a total rating for individual 
unemployability under 38 C.F.R. § 4.16(a), and the remaining 
issue is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The Board has reviewed records from the Social Security 
Administration (SSA), VA outpatient treatment records, 
private treatment records and a VA examination report.  The 
Board finds that the evidence of record demonstrates that the 
Veteran's service-connected disability renders him unable to 
secure and follow a substantially gainful occupation.

The records from SSA reflect that the Veteran was found to be 
disabled since July 31, 2006, by an opinion dated October 28, 
2008.  This was noted to be due to his bronchial asthma and 
the symptoms of frequent asthma attacks and persistent 
shortness of breath.  Records regarding that determination 
begin in March 2006, which reflect the Veteran's repeated 
complaints concerning this disorder.

Additionally, VA treatment records from November 2007 to May 
2008 note the Veteran's continued complaints of shortness of 
breath.  Further, a pulmonary function test (PFT) conducted 
in May 2008 found that there was both a severe and mild 
restrictive lung defect.  At that time, the Veteran's FEV-1 
was 34 percent, indicating a 100 percent disability rating.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2009).  

In an August 2006 letter, Dr. M.C. stated that the Veteran 
"is unable to carry usual work related activities, walk to 
carry mail and packages, outdoors mostly.  He shall be 
considered permanently disable for his mailman duties and any 
other work related duties."  Another letter from Dr. J.V. 
stated that the Veteran has "severe bronchial asthma despite 
of aggressive treatment.  Should be in total disability."  
Thus, these two medical opinions support the finding that the 
Veteran is entitled to TDIU.  

Furthermore, the March 2006 VA compensation examination found 
the Veteran had moderate severe obstructive ventilatory 
impairment with severe air trapping.  Additionally, the 
Veteran noted that he was under continuous treatment for his 
asthma with Dr. M.C.  The VA examiner did not render an 
opinion as to the Veteran's employability.  

The competent evidence of record indicates that the Veteran's 
service-connected bronchial asthma is productive of 
significant symptomatology.  As mentioned above, there are 
two opinions offered by private physicians that the Veteran 
is unemployable due to this condition.  These conclusions 
were drawn after reviewing the Veteran's medical records, and 
examining the Veteran.  This highly persuasive evidence 
stands uncontradicted in the record.  Therefore, according to 
the evidence of record, he is unable to follow a 
substantially gainful occupation.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit 
sought on appeal is accordingly granted.


ORDER

Entitlement to TDIU is granted.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


